Title: To George Washington from James McHenry, 31 March 1799
From: McHenry, James
To: Washington, George



My dear Sir.
Philadelphia 31 March 1799

This is sunday, and I shall employ, a part of it, in returning my acknowledgments for the candor, friendship and sincerity which is evidenced in your letter of the 25th instant.
In answering to your questions I shall follow your own order.
You ask in the name and in behalf of the officers who have been appointed, and of the army intended to be raised, what keeps back the commissions and arrests the recruiting service.
Let me observe in the first place that the officers appointed by the President out of the list which you recommended, were written to on the 10th of January last and requested to signify, whether they accepted or not their appointments. Out of the number then appointed and written to, there are ninety five from whom no answers have been received, twenty one of which number belong to the State of Virginia.
Considering the number appointed, and that a sufficiency of time has not yet elapsed to receive answers of acceptance or non acceptance from them, it will not be supposed, when this circumstance is called into view and fairly examined, that any officer has a right to complain of neglect, or that his commission has been unnecessarily detained.
In the second place, you will recollect, that the nominations for the Regiment, whose officers were to be drawn from Connecticut, did not take place ’till the last days of the late session of Congress, and that it is not yet one month since these have been appointed.
In the third place, the officers who have been notified of their

appointment ought to have understood, that it was not contemplated to settle the question of their relative rank until after the whole appointments for the additional Regiments should be completed. Each of them, has been expresly told, “that until a complete nomination & appointment of the whole number of officers for the troops to be raised, took place, the President had thought it adviseable to reserve the subject of relative rank for future arrangement.[”]
Has this event yet happened? Far otherwise. It was only the 16th inst. I received from Major General Pinckney the names furnished him by Governor Davie, of persons for the officers agreed to be drawn from the States of North Carolina, Kentucky & Tenessee. I forwarded these the same day to the President requesting authority to signify to them their being appointed. As for the officers to be taken from South Carolina and Georgia General Pinckney has not yet forwarded their names.
It was intended by you and the General officers, that the last appointed of the new Regiments, were to stand precisely upon the same ground as it respected rank, as those first appointed. Why then should officers, knowing this, wish to anticipate commissions, previous to their relative rank being determ[in]ed?
Further, if the officers are men of sense, they must know, that being in possession of the letter of appointment, their appointment is as complete as if they were commissioned; and that where no exception to their being intitled to pay, ’till called into service, has been expressed in their letter of appointment they will receive from the date of their letter of acceptance, the pay & emoluments of their office.
I hope this exposition will, at least, be satisfactory to you. Perhaps you will recollect, a relative circumstance under one of my predecessors; The officers for the army directed to be raised March the 5th 1792, were not commissioned for twelve months after they had been appointed. I do not know whether this occasioned any uneasiness among the officers, or censures upon the then Secretary of war. If it did not, I have only to lament, that where there is so much less reason for censure, I should be the sufferer.
While on this subject I must intreat you to say to me with your usual candor and friendship, whether you think I should have done right in ordering a partial issue of commissions?

But, what is it arrests the recruiting service.
You know what prevented it from being commenced last year. that it was not until the 15th of October, the relative rank of the Major Generals could be decided, and, that the difficulties and obstructions prescribed by the treasury department disenabled me from making any provision of Cloathing. You know also, that the situation in which two of our large Cities were placed by a pestilential disease, had there been a sufficiency of money at my disposal, would not have permitted of purchasing the necessary cloath for the army, or the making of it up could it have been procured. In addition—the United States cannot at this moment furnish a sufficient quantity of white cloath for vests and overalls for the army to be raised.
What have I done? I have at an early day directed the Purveyor to purchase a sufficiency of cloath for the army of the old and new establishment; and have had at work as many hands as he could obtain to make it up. This mode was preferrd to obtaining the cloathing by Contract, as more expeditious and perhaps more œconomical. the work is going forward with great alacrity, and I am assured that there will be turned into store from henceforward a weekly supply adequate to the calls of the recruiting service however vigorously conducted.
What more have I done? I have as you will see in my instructions to Major Generl Hamilton dated the 4th of Febry, ulto, confided to this officer the sole direction of the recruiting service. I have invited him, “to lose no time in dividing the states from which officers have been lately appointed, into as many districts, as there are companies to be raised in them, and forwarding to the officers to be employed respectively in each district, through the commandant their recruiting instructions, with orders, either to hold himself prepared to enter upon the service, the moment he receives your ulterior directions, or to engage provisionally, as many recruits as are willing to enrol themselves on his list, and who may be promised pay from the day of their being enrolled and sworn, with their bounty upon the officers receiving his final instructions, or (which perhaps is safer) upon their arrival at the general rendezvous.”
The existing recruiting instructions to Recruiting officers were referrd to him for revision or such additional articles as he might deem necessary; and he was desired to indicate to me as soon as

possible, the several stations where rations must be provided that measures may be taken accordingly.
I received on the 23 of March an arrangement of districts for the States of Connecticut, New York, New Jersey, Pennsylvania and Delaware. I also received from him—
On the 30th inst. or yesterday an arrangement of Virginia into districts.
He has also informed me, that a plan for the two Carolinas & Georgia has been asked of General Pinckney, but that there has not been time to obtain his reply.
I have also received from the General the recruiting instructions revised, and have had them reprinted with some additions and forwarded to him. Inclosed is one of them.
I have also directed two parcels of cloathing nearly equal to a requisition made by him, for the Connecticut and New York recruiting Districts and expect to have a sufficiency for the other Districts ready to answer his calls as they arise.
Could either the General, or the Secretary of war, have done more, or done it sooner, to commence the recruiting service? If you think we could not, let me intreat you, to prevent the operation of any censure, which may be attempted in your presence to be fixed upon either; or which you may have in your power to dissipate.
I shall make but one other reflexion on this subject. I lament as much as you, the oppertunities we have lost, to raise an army of the best men, and that it is too probable we must accept of such men as in general are found to compose the great bulk of every army. When I spoke of the time we had lost, after all my proposals for organising the army had been rejected or procrastinated, what was the reply of the President on the 28th of October 1798. He observed. “As to the recruiting service, I wonder whether there has been any enthusiasm, which would induce men of common sense to inlist for five dollars a month, who could have fifteen when they pleased by sea or for common work at land? There has been no rational plan that I have seen as yet formed for the maintenance of the army. One thing I know, that Regiments are costly articles every where and more so in this Country than in any other under the sun. If this nation sees a great army to maintain without an enemy to fight, there may arise an enthusiasm, that seems to be little foreseen. At present there is no more prospect of seeing a French army here, than there is in heaven.”

Recall after reading this, my propositions, respecting the appointment of officers, the arrangement for the recruiting the men &c., to the President which you had approved of, and which was communicated to him by letter on the 4th of August 1798, and make your own reflexions.
I find I have too little time left me to-day, to go fully into some other points in your letter. I must therefore reserve what I have to detail to another opportunity. Let therefore a few words suffice for the present.
It was not one representative alone who opposed the appointment of Gibbs; but every influencial member from Massachusetts in both branches; to which is to be added both Mr Wolcott and Mr Pickering.
Mercer has been pressed upon the President in a manner which could not be resisted.
This is all I have time to say.
You will no doubt perceive, that the situation in which I have been thrown during the last year, by others, who prevented all those measures from being carried into effect, which the public expected would necessarily take place, in conformity to the laws, could not fail to attach to me much censure and excite in the minds of persons, who could not be informed of the facts, that I wanted capacity for the proper conducting of my department. What could I do in such a case? I have submitted, to a censure which those who know all the case, ought to relieve me from, on every fair occasion when it can be done with propriety.
Be assured I shall attend to my little friends promotion the moment I can find a vacant nich above that which he now fills.
Accept once more of my sincere thanks for your letter, and let me intreat you to continue to give me such proofs of your friendship as often as you think they will be useful to apprise me of the public expectations, or any omissions or faults into which I may fall. Sincerely and most affectionately I am my dearest Sir your ob. st

James McHenry


Excuse any thing in this letter which may have proceeded from the haste in which it has been written. It is the first draught, and I have not read over.

